FILED
                                                                                            JUN 16 2009
                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA                           Clerk, U.S. District and
                                                                                         Bankruptcy Courts
MICHAEL SINDRAM,                                 )
                                                 )
                  Plaintiff,                     )
                                                 )
           v.                                    )
                                                 )
                                                         Civil Action No.        09 1099
DERRICK MONROE,                                  )
                                                 )
                  Defendants.                    )

                                     MEMORANDUM OPINION

           This matter comes before the court on review of plaintiff s application to proceed in

forma pauperis, his request for leave to file the complaint, and the pro se civil complaint itself.

The court will grant leave to file, grant the application to proceed in forma pauperis, and dismiss

the complaint.

           Plaintiff alleges that the defendant, described as an individual "with oversight over civil

division filings in [the] Superior Court [of the] District of Columbia," has refused to "accept [or]

permit [plaintiffs] filings" in a civil action now pending in that court, in order "to fetter

[plaintiffs] access to courts and justice." Compi. ~ 4. For these allegedly unconstitutional acts,

plaintiff demands injunctive relief and unspecified monetary damages. See        id.   at 3 (prayer for

relief).

           In general, judges are immune from suit for money damages. See, e.g., Mireles v. Waco,

502 U.S. 9 (1991); Cleavinger v. Saxner, 474 U.S. 193 (1985); Butz v. Economou, 438 U.S. 478

(1978); Pierson v. Ray, 386 U.S. 547 (1967); see Moore v. Motz, 437 F. Supp. 2d 88, 91 (D.D.C.

2006). "The common law immunity of judges is fully applicable in suits under 42 U.S.c. § 1983

alleging deprivations of constitutional rights." Clark v. Taylor, 627 F.2d 284,287 (D.C. Cir.




                                                                                                                  3
1980) (per curiam) (citing Pierson v. Ray, 386 U.S. at 553-55). "Case law has recognized that

the protection of judicial immunity is not confined only to judges but may extend to other

officers of government whose duties are related to the judicial process." Nwachukwu v. Rooney,

362 F. Supp. 2d 183,192 (D.D.C. 2005) (citations omitted). In this Circuit, absolute judicial

immunity extends to clerks of the court. Sindram v. Suda, 986 F.2d 1459, 1460-61 (D.C. Cir.

1993) (per curiam). "[I]mmunity applies to all acts of auxiliary court personnel that are 'basic

and integral part[s] ofthe judicial function,' unless those acts are done 'in the clear absence of all

jurisdiction.'" !d. at 1461 (quoting Mullis v. United States Bankruptcy Court for the Dist. of

Nevada, 828 F.2d 1385, 1390 (9th Cir. 1987)). It appears that a Superior Court clerk's decisions

to accept or reject a litigant's filings are basic and integral to the court's function and such

decisions fall within the defendant's jurisdiction. The Court will dismiss the complaint in its

entirety because judicial immunity protects the defendant from suit. See Hurt v. Clerks, Superior

Court ofDistrict of Columbia, No. 06-5308,2006 WL 3835759, at *1 (D.C. Cir. Dec. 22, 2006)

(per curiam) (affirming the dismissal of an action against judicial clerks to whom absolute

judicial immunity is extended); McAllister v. District of Columbia, 653 A.2d 849,851 (D.C.

1995) (holding that "court clerks, like judges, should be immune from damage suits for

performing tasks that are integrally related to the judicial process.").

        An Order consistent with this Memorandum Opinion is issued separately.



                                                       United   Stat~
Date: